Case: 6:17-cr-00036-CHB-HAI Doc #: 275 Filed: 02/02/21 Page: 1 of 2 - Page ID#: 4920




                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                              SOUTHERN DIVISION
                                   LONDON

 CRIMINAL ACTION NO. 17-36-CHB

 UNITED STATES OF AMERICA                                                    PLAINTIFF

                        MOTION OF UNITED STATES
 V.               FOR ORDER TO ALLOW CLERK TO PROVIDE
                   SEALED DOCUMENTS TO UNITED STATES

 RODNEY SCOTT PHELPS                                                        DEFENDANT

                                       * * * * *

        The Defendant, Rodney Scott Phelps, has appealed his conviction and sentence. To

 respond to his arguments in the Court of Appeals, the United States must review the sealed

 documents, filed in the record as docket entry numbers 86, 100, 128, 132, 133, 142 & 147.

 While some of the documents contain ex parte matters, the documents are required for a

 complete record on appeal. Therefore, the United States moves for an order to allow the

 Clerk to mail these sealed documents with Page ID numbers to Charles P. Wisdom Jr.,

 Appellate Counsel for the United States, in lieu of the undersigned.

                                                  Respectfully submitted,

                                                  CARLTON S. SHIER, IV
                                                  ACTING UNITED STATES ATTORNEY

                                           By:    s/ Kathryn Anderson
                                                  Assistant United States Attorney
                                                  260 W. Vine Street, Suite 300
                                                  Lexington, Kentucky 40507-1612
                                                  (859) 685-4885
                                                  Kathryn.Anderson@usdoj.gov
Case: 6:17-cr-00036-CHB-HAI Doc #: 275 Filed: 02/02/21 Page: 2 of 2 - Page ID#: 4921




                               CERTIFICATE OF SERVICE

        On February 2, 2021, I electronically filed this document through the ECF system,

 which will send the notice of electronic filing to all attorneys of record.

                                                    s/ Kathryn Anderson
                                                    Assistant United States Attorney




                                               2
